DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/08/2022 have been fully considered but they are not persuasive. Regarding independent claim 1 and its dependent claims Applicant argues:
 	“Friedl et al. and Kim as a whole do not teach and do not suggest unloading that takes place by at least one of opening of a carrying device and unhanging clothes hanger from corresponding roll adapters as recited in claim 1. Friedl et al. does not disclose roll adapters and their conveyance along a rail system, wherein the roll adapters comprises a recess for accommodating at least one of a carrying device and a clothes hanger as featured in the present invention. The Office Action refers to storage carousels 340 of a storage system 300 of Friedl et al. (see Fig. 3 of Friedl et al.). The Office Action interprets unloading as moving items from the inbound conveyor 230 of Friedl et al. via carousel interaction stations 342 into one of the storage carousals 340 and storing the items in the storage carousels 340 until the items are needed for completing an order. Thus, the Office Action interprets unloading in Fried et al. as an unloading of the inbound conveyor. However, Friedl et al. does not disclose that unloading takes place by opening a carrying device and/or unhanging a clothes hanger from a roll adapter as featured in the present invention. As Friedl et al. does not disclose a roll adapter, it is clear that Friedl et al. does not disclose unloading that takes place by at least one of opening of a carrying device and unhanging clothes hanger from corresponding roll adapters as claimed in claim 1.”
However, paragraph [0045] of the Friedl et al. disclosure explicitly states: “Readying the order can include removing items of the order received at the fulfillment station from their item storage units and preparing the item for packing (e.g., cleaning, folding, etc.).” (emphasis added). Furthermore, paragraph [0022] of the Friedl et al. disclosure teaches “The storage unit can be any storage mechanism such that the item is storable, trackable, and transferrable within the order fulfillment system 100. As some examples, readying the item can include placing the item in a box, tote, or bin, placing the item in a bag, or hanging an item on a hangar” (emphasis added). Thus, a removal of the item would require an unhanging from an item on a hanger or the opening of a bag, box, or tote. Therefore, this argument is not convincing. 
 	Regarding independent claim 1 and its dependent claims Applicant argues:
 	“A person of ordinary skill in the art would not combine the teachings of Friedl et al. and Kim since the disclosure of Friedl et al. and the disclosure of Kim are completely different. Kim discloses that a tool assembly T can be removed from a tool hanger 140 that is moved via a moving unit 120. Such unloading takes place at an automatic tool change rack 200 in Kim and is done since a working robot R uses the unloaded tool assembly T for palletizing panels P (see paragraphs [0036], [0043] and [0044] and Fig. 2 of Kim). This means that unloading in Kim means that the tool assembly T is used in another process. However, Friedl et al. discloses that single items of an order are temporarily stored in the storage carousel 340, but are further conveyed once such items are necessary for completing a specific order. In particular, commissioning and conveying such items are provided automatically. As such, unloading of the items from a roll adapter is not obvious in view of the teachings of Friedl et al. and Kim. Accordingly, Applicant respectfully requests that the Examiner favorably consider claim | as now presented and all claims that depend thereon.”
However, the disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973); In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference.  In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968); In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  In addition, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962). Thus, the disclosure of Kim would be instructive to a person of ordinary skill in the art because the disclosure provides instruction for building an overhead conveyor system. Therefore, this argument is not convincing.
	Regarding independent claims 9 and 17 and their dependent claims Applicant argues:
 	“Friedl et al. and Kim as a whole do not provide any teaching or suggestion as to a transport infrastructure, which connects an unloading station with a packing station, that is different from an overhead conveyer installation for feeding individual products to the unloading station as recited in claims 9 and 17. Friedl et al. discloses a transport infrastructure that is the same as an overhead conveyor installation. The transport infrastructure of the inbound conveyor 230 of Friedl et al. is the same as that for transporting items from the input system 200 to the packing system 400. Thus, the transport infrastructure connecting a storage carousel 340 with a packing system 400 of Fried1 et al. is the same transport infrastructure that is used for feeding the individual products into the unloading station. According to Friedl et al., there is no need to provide different transport infrastructures since the storage carousels are used for temporary storage of the items. A person of ordinary skill in the art would reject the idea of providing different transport infrastructures as this would make the system of Friedl et al. more complex and would necessitate a change between different transport infrastructures. This would cause additional costs and additional work without providing any particular advantages. Compared with Friedl et al., Applicant has discovered that an apparatus for creating orders can be simplified if the items are unloaded from the overhead conveyor and are transported by the transport infrastructure that is independent from the overhead conveyor. In particular, it was found that the packing stations and the unloading stations can be built independently from each other, in particular without mechanical and/or functional relationship to each other. In contrast to the present invention, Friedl et al. and Kim do not provide any teaching or suggestion as to a transport infrastructure, which connects an unloading station with a packing station, that is different from an overhead conveyer installation for feeding individual products to the unloading station as recited in claims 9 and 17. Accordingly, Applicant respectfully requests that the Examiner favorably consider claims 9 and 17 as now presented and all claims that respectively depend thereon.”
However, paragraph [0039] of the Friedl et al. disclosure explicitly states: “The outbound conveyor 360 is any system that can translate storage units from the storage system 300 (i.e. the storage carousels 340, the storage platform 310, or the outbound store 350) to the packing system 400.” (emphasis added). Furthermore, Figure 3 makes clear the outbound conveyor (230) is separate and different from the inbound conveyor (360). Additionally, disclosing that the “transport infrastructure… is different from the overhead conveyer” does limit the claim language from a broadest reasonable interpretation whereby a singular component having two separate functions could not still be applied to the claim language. Therefore, this argument is not convincing.
	Regarding dependent claims 7, 8, 10, and 19 Applicant argues:
 	“Although Ouwejan teaches equipment for the automatic sorting of goods transported in file hanging on hangers, the references as a whole fail to suggest the combination of features claimed. Specifically, Friedl et al., Kim and Ouwejan provide no suggestion or teaching for unloading that takes place by at least one of opening of a carrying device and unhanging clothes hanger from corresponding roll adapters and a transport infrastructure, which connects an unloading station with a packing station, that is different from an overhead conveyer installation for feeding individual products to the unloading station. As such, the references together do not teach or suggest the combination of features claimed. One of ordinary skill in the art is presented with various concepts, but these concepts do not provide any direction as to combining the features claimed. All claims define over the prior art as a whole.”
However, the disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973); In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference.  In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968); In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  In addition, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962). Thus, the disclosure of Ouwejan would be instructive to a person of ordinary skill in the art because the disclosure provides instruction for building an overhead conveyor system which uses hangers to convey goods. Therefore, this argument is not convincing.
	Regarding dependent claim 23 Applicant argues:
 	“New dependent claim 23 has been added to further clarify the features of the present invention. The prior art as a whole does not disclose a transport container that is configured to move at least one individual product along a path that is different from a path along which an overhead conveying installation is configured to move the at least one individual product as featured in new dependent claim 23. Accordingly, Applicant respectfully requests that the Examiner favorably consider new dependent claim 23 as presented.”
However, the prior art does disclose the features. See the rejection of claim 23 below for further detail. Therefore, this argument is not convincing.
 	For the foregoing reasons claims 1-3, 7-19, and 21-23 stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (USPGPUB 2019/0108604) and further in view of Kim (USPGPUB 2008/0086231).
 	Regarding claim 1, Friedl et al. disclose a method of creating orders of individual products, the method comprising the methods steps of: 
conveying individual products (see “an item” in paragraph [0024]) separately along an overhead conveyor installation (230) in a suspended manner (see paragraph [0023]); 
unloading at least one of the individual products (see “an item” in paragraph [0024]) at the unloading station (340), the at least one of the individual products relating to a specific order (see paragraph [0038]), wherein unloading takes place by at least one of opening of the carrying device and unhanging the clothes hanger from corresponding roll adapters (see paragraphs [0022] and [0045])
transporting the at least one of the individual products (see “an item” in paragraph [0024]) of the order from the unloading station to a packing station (430) using a transport infrastructure (see Figures 3-4), the transport infrastructure connecting the unloading station with the packing station in a transporting manner (see Figures 3-4), wherein the transport infrastructure comprises at least one transport container (see “item storage units” in paragraph [0044]), the at least one transport container containing at least one of only individual products of one order and all individual products of one order (see paragraph [0045]); 
at the packing station packing the individual products of the order as to be ready for shipment (see “Packing the item order includes placing the items of the order received at the fulfillment station in a container for transport to the customer” in paragraph [0045]).
However, they do not disclose using roll adapters, the roll adapters being conveyed along a rail system of the overhead conveyor installation to an unloading station, wherein each of the roll adapters comprises a recess for accommodating at least one of a carrying device and a clothes hanger, wherein the individual products are at least one of arranged within the carrying device and hung on the clothes hanger. Kim discloses using roll adapters (120), the roll adapters (120) being conveyed along a rail system (110) of the overhead conveyor installation to an unloading station (200), wherein each of the roll adapters (120) comprises a recess (see “link” and “pin” in paragraph [0031]) for accommodating at least one of a carrying device (140) and a clothes hanger (see Figure 7), wherein the individual products (T) are at least one of arranged within the carrying device and hung on the clothes hanger (see Figure 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Friedl et al. by including a step of using roll adapters, the roll adapters being conveyed along a rail system of the overhead conveyor installation to an unloading station, wherein each of the roll adapters comprises a recess for accommodating at least one of a carrying device and a clothes hanger, wherein the individual products are at least one of arranged within the carrying device and hung on the clothes hanger, as disclosed by Kim, for the purpose of providing rollers and guide rails in the moving unit (see paragraph [0029]) and connecting the hanger to the moving unit with a pin (see paragraph [0031]).
	Regarding claim 2, Friedl et al. disclose the method as claimed in claim 1, wherein the sequence of the individual products is changed before they are conveyed to the unloading station (see paragraph [0038]), wherein the sequence of the individual products is changed before they are conveyed to the unloading station, wherein the transport infrastructure has a different structure from the overhead conveyer installation (see paragraph [0039] and Figure 3).
	Regarding claim 3, Friedl et al. disclose the method as claimed in claim 2, wherein the individual products are sorted in an order-related manner (see paragraph [0042]).
	Regarding claim 13, Friedl et al. disclose the method as claimed in claim 1, wherein the carrying device is configured as a transport bag (see “placing the item in a bag” in paragraph [0022]).
	Regarding claim 14, Friedl et al. disclose the method as claimed in claim 13, wherein the at least one of the individual products is unloaded by emptying the transport bag (see “removing items” in paragraph [0045]).
	Regarding claim 15, Friedl et al. disclose the method as claimed in claim 1, wherein the at least one of the individual products is unloaded by withdrawing (see paragraph [0045]) the clothes hanger (see “hangar” in paragraph [0023]) from the roll adapter (see “trolley conveyor system” in paragraph [0023]) with a piece of clothing hanging thereon (see “garment-on-hanger” in paragraph [0020]). 
	Regarding claim 9, Friedl et al. disclose an apparatus for creating orders of individual products, the apparatus comprising:
an overhead conveyor installation (230); 
an unloading station (340) connected to the conveyor installation (see Figure 3) to unload the at least one individual product (see “an item” in paragraph [0024]) relating to a specific order in an order-related manner (see paragraph [0038]);
a transport infrastructure (see Figures 3-4) configured to transport the at least one individual product (see “an item” in paragraph [0024]) after unloading, wherein the transport infrastructure connects the unloading station (340) with at least one packing station (430) in a transporting manner (see Figures 3-4), wherein the transport infrastructure comprises at least one transport container (see “item storage units” in paragraph [0044]), the at least one transport container containing at least one of only individual products of one order and all individual products of one order (see paragraph [0045]), wherein the individual products of the order are packed at the packing station to be ready for shipment (see “Packing the item order includes placing the items of the order received at the fulfillment station in a container for transport to the customer” in paragraph [0045]), wherein the transport infrastructure connecting the unloading station with the packing station is different from the overhead conveyer installation for feeding the individual products to the unloading station (see paragraph [0039] and Figure 3).
However, they do not disclose an overhead conveyor installation with a rail system and roll adapters being conveyable along the rail system, wherein each of the roll adapters comprises a recess for accommodating at least one of a carrying device and a clothes hanger, each carrying device and each clothes hanger being configured to convey an individual product in a separate manner along the conveyor installation. Kim discloses an overhead conveyor installation (100) with a rail system (110) and roll adapters (120) being conveyable along the rail system, wherein each of the roll adapters (120) comprises a recess (see “link” and “pin” in paragraph [0031]) for accommodating at least one of a carrying device (140) and a clothes hanger (142), each carrying device (140) and each clothes hanger (142) being configured to convey an individual product (T) in a separate manner along the conveyor installation (see Figures 1, 2, and 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Friedl et al. by including an overhead conveyor installation with a rail system and roll adapters being conveyable along the rail system, wherein each of the roll adapters comprises a recess for accommodating at least one of a carrying device and a clothes hanger, each carrying device and each clothes hanger being configured to convey an individual product in a separate manner along the conveyor installation, as disclosed by Kim, for the purpose of providing rollers and guide rails in the moving unit (see paragraph [0029]) and connecting the hanger to the moving unit with a pin (see paragraph [0031]).
	Regarding claim 11, Friedl et al. disclose the apparatus as claimed in claim 9, wherein the transport infrastructure has an autonomous vehicle (see “automated robotic transport” in paragraph [0039]), the autonomous vehicle being located at a spaced location from the overhead conveyor installation (see Figure 3; the outbound conveyor is separate from the inbound conveyor and can include robotic transport).
	Regarding claim 12, Friedl et al. disclose the apparatus as claimed in claim 9, further comprising a sorting unit (410) to sort the carrying devices in an order-related manner (see paragraph [0042]).
	Regarding claim 16, Friedl et al. disclose the apparatus as claimed in claim 9, wherein the carrying device is configured as a transport bag (see “placing the item in a bag” in paragraph [0022]).
	Regarding claim 22, Friedl et al. disclose the apparatus as claimed in claim 9, wherein the at least one transport container comprises a transport container interior space configured to receive one or more of the individual products (see paragraph [0024]), the at least one transport container (see “a storage unit” in paragraph [0039]) being configured to travel between the unloading station and the at least one packing station (see paragraph [0039]). Furthermore, Kim discloses an apparatus wherein the transport container is connected to a plurality of wheels (see Figure 3) and at least one transport container being configured to travel via at least the plurality of wheels (see Figure 3). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Friedl et al. by including an apparatus an apparatus wherein the transport container is connected to a plurality of wheels and at least one transport container being configured to travel via at least the plurality of wheels, as disclosed by Kim, for the purpose of providing rollers and guide rails in the moving unit (see paragraph [0029]) and connecting the hanger to the moving unit (see paragraph [0031]).
	Regarding claim 23, Friedl et al. disclose the apparatus as claimed in claim 9, wherein the at least one transport container is configured to move the at least one individual product along a transportation path extending from a position underneath (this position occurs because the items can and would be underneath the top of storage carousel) the unloading station (340) to a position at the packing station (400,430), the overhead conveyor installation (230) being configured to move the at least one individual product along a conveying path (see Figure 3), the unloading station (400,430) being located along the conveying path, wherein the conveying path is different from the transportation path (see Figure 3; the conveyors “230” and “360” are separate from one anther).
 	Regarding claim 17, Friedl et al. disclose an apparatus for creating orders of individual products, the apparatus comprising:
an overhead conveyor installation (230);
an unloading station (340) connected to the conveyor installation (see Figures 3-4), the unloading station (340) being configured to unload the separate individual product (see “an item” in paragraph [0024]) relating to a specific order in an order-related manner (see paragraph [0038]);
a transport infrastructure (see Figures 3-4) configured to transport the separate individual product (see “an item” in paragraph [0024]) after unloading the separate individual product at the unloading station (340), wherein the transport infrastructure connects the unloading station (340) with at least one packing station (430) in a transporting manner (see Figures 3-4), wherein the transport infrastructure comprises at least one transport container (see “item storage units” in paragraph [0044]), the at least one transport container containing at least one of only individual products of one order and all individual products of one order (see paragraph [0045]), wherein the individual products of the order are configured to be packed at the at least one packing station such that the individual products of the order are ready for shipment (see “Packing the item order includes placing the items of the order received at the fulfillment station in a container for transport to the customer” in paragraph [0045]), wherein the transport infrastructure connecting the unloading station with the packing station is different from the overhead conveyer installation for feeding the individual products to the unloading station (see paragraph [0039] and Figure 3).
However, they do not disclose an overhead conveyor installation comprising a rail system and a plurality of roll adapters, each of the roll adapters being configured to support a separate individual product suspended therefrom, wherein each of the roll adapters is further configured to move along the rail system with the separate individual product suspended therefrom. Kim discloses an overhead conveyor installation (100) comprising a rail system (110) and a plurality of roll adapters (120), each of the roll adapters being configured to support a separate individual product (T) suspended therefrom, wherein each of the roll adapters (120) is further configured to move along the rail system with the separate individual product (T) suspended therefrom (see Figure 5). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Friedl et al. by including an overhead conveyor installation comprising a rail system and a plurality of roll adapters, each of the roll adapters being configured to support a separate individual product suspended therefrom, wherein each of the roll adapters is further configured to move along the rail system with the separate individual product suspended therefrom, as disclosed by Kim, for the purpose of providing rollers and guide rails in the moving unit (see paragraph [0029]) and connecting the hanger to the moving unit with a pin (see paragraph [0031]).
	Regarding claim 18, Friedl et al. in view of Kim disclose the apparatus as claimed in claim 17. Furthermore, Friedl et al. disclose wherein unloading takes place at the unloading station by at least one of opening of the carrying device and unhanging the clothes hanger from corresponding roll adapters (see paragraphs [0022] and [0045]). Additionally, Kim discloses an apparatus wherein each of the roll adapters (120) comprises a recess (see “link” and “pin” in paragraph [0031]) for accommodating at least one of a carrying device (140) and a clothes hanger (142), the separate individual product (T) being at least one of arranged within the carrying device and hung on the clothes hanger (see Figure 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Friedl et al. by including an apparatus wherein each of the roll adapters comprises a recess for accommodating at least one of a carrying device and a clothes hanger, the separate individual product being at least one of arranged within the carrying device and hung on the clothes hanger, as disclosed by Kim, for the purpose of providing rollers and guide rails in the moving unit (see paragraph [0029]) and connecting the hanger to the moving unit with a pin (see paragraph [0031]).
	Regarding claim 21, Friedl et al. disclose the apparatus as claimed in claim 17, wherein the at least one transport container comprises a transport container interior space configured to receive one or more of the individual products (see paragraph [0024]), the at least one transport container (see “a storage unit” in paragraph [0039]) being configured to travel between the unloading station and the at least one packing station (see paragraph [0039]). Furthermore, Kim discloses an apparatus wherein the transport container is connected to a plurality of wheels (see Figure 3) and at least one transport container being configured to travel via at least the plurality of wheels (see Figure 3). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Friedl et al. by including an apparatus an apparatus wherein the transport container is connected to a plurality of wheels and at least one transport container being configured to travel via at least the plurality of wheels, as disclosed by Kim, for the purpose of providing rollers and guide rails in the moving unit (see paragraph [0029]) and connecting the hanger to the moving unit (see paragraph [0031]).
Claims 7-8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al. (USPGPUB 2019/0108604) in view of Kim (USPGPUB 2008/0086231) as applied to claims 1-3, 6, 9, 11-18, and 21-23 above, and further in view of Ouwejan (USP 5,573,101).
	Regarding claim 7, Friedl et al. in view of Kim disclose the method as claimed in claim 1. However, Friedl et al. do not disclose a method wherein for automated unloading, the carrying device is opened in an automated manner, causing the individual product to be unloaded from the carrying device automatically. Ouwejan discloses a method wherein for automated unloading, the carrying device is opened in an automated manner, causing the individual product to be unloaded from the carrying device automatically (see column 7 lines 22-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Friedl et al. by including a method wherein for automated unloading, the carrying device is opened in an automated manner, causing the individual product to be unloaded from the carrying device automatically, as disclosed by Ouwejan, for the purpose of providing an hooking station (see column 7 lines 22-44).
	Regarding claim 8, Friedl et al. in view of Kim and further in view of Ouwejan disclose the method as claimed in claim 7. Furthermore, Ouwejan discloses a method wherein the individual products are unloaded from the carrying device due to gravity (see column 7 lines 22-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Friedl et al. by including a method wherein the individual products are unloaded from the carrying device due to gravity, as disclosed by Ouwejan, for the purpose of providing an hooking station (see column 7 lines 22-44).
	Regarding claim 10, Friedl et al. in view of Kim disclose the apparatus as claimed in claim 9. Furthermore, Friedl et al. disclose an apparatus wherein unloading takes place at the unloading station via at least one of opening of the carrying device and unhanging the clothes hanger from corresponding roll adapters (see paragraphs [0022] and [0045]). However, Friedl et al. do not disclose an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner. Ouwejan discloses an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner (see column 7 lines 22-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Friedl et al. by including an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner, as disclosed by Ouwejan, for the purpose of providing an hooking station (see column 7 lines 22-44).
	Regarding claim 19, Friedl et al. in view of Kim disclose the apparatus as claimed in claim 18. However, Friedl et al. does not disclose an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner. Ouwejan discloses an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner (see column 7 lines 22-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Friedl et al. by including an apparatus wherein the unloading station has an opening unit to open the at least one carrying device in an automated manner, as disclosed by Ouwejan, for the purpose of providing an hooking station (see column 7 lines 22-44).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
8/27/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655